DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1, 9, 14-16, 24, 31-33, 36, 38, 40-42, 49, and 53 are pending.
3.	Claims 1, 9, 24, 31-33, 36, 38, 40-42, 49, and 53 are withdrawn. 
4.	Claims 14-16 are examined.
Election/Restrictions
5.	Applicant's election with traverse of Group II, claims 14-16 and SEQ ID NO: 1 and 3, as species, in the reply filed on December 29, 2020 is acknowledged.  The traversal is on the following grounds.  Applicant argues that “the special technical feature of Applicant’s claimed invention are isolated nucleic acid molecules of Rps6 and its functional variants comprising the nucleotide sequences defined by amended claim 1. … In contrast to the present invention, Nover et al. is not related to the cloning and sequencing of resistance (R) genes.  Nover et al. does not disclose or render obvious the isolated nucleic acid molecules of Rps6 derived from barley cultivar Abed Binder 12 or any other barley accession and does not disclose or render obvious the nucleotide sequences of even one of the isolated nucleic acid Rps6 molecules of the present invention.  Accordingly, Nover et al. fails to disclose the special technical feature linking Groups I-VIII” (pages 10-11 of the Remarks). 
This is not found persuasive.  The fact that Nover et al does not expressly teach the nucleotide sequence of SEQ ID NO: 1 does not make the argument persuasive.  
Claims 1, 9, 24, 31-33, 36, 38, 40-42, 49, and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on December 29, 2020.
Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
7.	Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Applicant describes the full-length SEQ ID NO: 1 and 2 as the genomic nucleic acid and cDNA of the R gene from barley called Rps6, and describes SEQ ID NO: 3 as the protein encoded by said nucleic acid (Sequence Listing, page 6).  Applicant describes mapping the Rps6 locus on the genome of several barley cultivars and identifying several candidate genes in said locus (Example 1).  Applicant describes one of the candidate genes, termed “NLR-A,” as SEQ ID NO: 2 (Examples 3 and 4).  Applicant describes a method for expressing NLR-A in barley and wheat, and screening for wheat stripe resistance (Examples 2 and 3). 
Applicant does not describe the genus of transgenic plants encompassed by the instant claims.  When claims encompass a genus, an applicant can adequately describe the genus by disclosing either (1) a representative number of species falling within the scope of the genus or (2) structural features common to the members of the genus. MPEP § 2163.  In the instant case, the claims encompass transgenic plants comprising 
It is noted that Applicant has not described any transgenic plants expressing the full-length SEQ ID NO: 1, 2, or any of the full-length nucleic acid sequences, wherein said plants are resistant to wheat stripe rust.  Applicant has otherwise provided no evidence that when expressed in a plant, the nucleic acids of the instant invention would be capable of conferring said resistance.
	Moreover, the claims are not limited to the full-length SEQ ID NO: 1 or 3, but include a very large genus of variants of SEQ ID NO: 1 and 2.  For example, given that SEQ ID NO: 1 is 12,800 nucleotides long, a sequence with 85% identity to it would encompass as many as 1,920 substitutions, insertions, or deletions anywhere along its length.  This would amount to the genus of at least 41920 sequences, a number that is infinite in practical terms.  Similarly, a genus of proteins having 85% sequence identity to SEQ ID NO: 3 (1,042 amino acids long) would encompass at least 20156 species, a similarly large number.  Of said genera, Applicant has not described any species that are capable, when exogenously expressed in a plant, of conferring tolerance to wheat rust.  The mere description of the sequences themselves is not sufficiently representative, given that there is no indication that a transgenic plant comprising them would be tolerant to the pathogen. 

	In addition to not having described a number of species representative of the claimed genera, Applicant has also failed to set forth a structure-function relationship such that one of ordinary skill in the art would be able to envision which members of the claimed genus of nucleic acids are capable of conferring resistance to wheat stripe rust, and which ones are not.  
For example, while the specification identifies conserved domains that are present in the Rps6 protein of SEQ ID NO: 3, including a coiled-coil, a nucleotide-binding, and a leucine-rich repeat domain (see page 18), the is no description as to which one or ones or these domains are necessary and sufficient to confer the wheat stripe rust resistance when expressed in a plant.  Similarly, there is no description of any individual amino acids that may be involved in said resistance.  
The state of the art fails to remedy the lack of written description in the specificaiton.  For example, while it is known in the art that the leucine-rich domain participates in pathogen recognition in a number of plant R proteins, the art appears silent with regard to Rps6, or with regard to the specifics of said recognition mechanism.  In addition, it appears that the Rps6 of the instant SEQ ID NO: 3 was not isolated nor 
	Thus, Applicant has failed to either describe a number of species sufficiently representative of the genus of structures encompassed by the instant claims, or set forth the structure-function relationship for the claimed genus such that one of ordinary skill in the art would be able to envision which members of said genus possess the recited function and which do not.  For these reasons, it is unclear whether Applicant was in possession of the instant invention as instantly claimed.
Enablement
8.	Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Applicant claims a transgenic or seed comprising stably incorporated in its genome a heterologous polynucleotide construct comprising a polynucleotide comprising a nucleotide sequence with at least 85% sequence identity to SEQ ID NO: 1 or the other recited species, or encoding an amino acid sequence with at least 85% sequence identity to SEQ ID NO: 3, wherein said nucleic acid molecule is capable of conferring resistance to wheat stripe rust to a plant comprising said molecule.  Applicant claims said plant, wherein said nucleic acid encodes a protein comprising a coiled-coil domain, a nucleotide binding domain, and a leucine-binding domain, including wherein 
	Applicant teaches that the full-length SEQ ID NO: 1 and 2 are the genomic nucleic acid and the cDNA of the R gene from barley called Rps6, and teaches that SEQ ID NO: 3 is the protein encoded by said nucleic acids (Sequence Listing, page 6).  Applicant teaches mapping the Rps6 locus on the genome of several barley cultivars and identifying several candidate genes in said locus (Example 1).  Applicant teaches one of the candidate genes, called “NLR-A” as SEQ ID NO: 2. (Examples 3 and 4).  Applicant teaches, in prophetic examples, a method for expressing NLR-A in barley and wheat, as well as model species Brachypodium distachyon and screening for wheat stripe resistance (Examples 2 and 3). 
	Applicant has not taught how to predictably practice the claimed invention without substantial further experimentation.  First, it is noted that Applicant has not taught any plants expressing the full-length SEQ ID NO: 1 or 2 and having any tolerance as a result.  Thus, even if one were able to make a transgenic plants comprising said nucleic acids, one would not be able to predictably use said plants, because the instant specificaiton does not teach any nucleic acid molecules actually capable of conferring wheat stripe rust tolerance.  While it is acknowledged that Applicant has taught that the Rsp6 locus correlates with said tolerance and has also mapped said locus to a barley chromosomal location, Applicant has not showed that any of the genes identified in said locus would cause tolerance to said pathogen when exogenously expressed in a plant. 
	Moreover, the claims encompass nucleotide sequences with at least 85% identity to SEQ ID NO: 1 or 2, or those that encode a protein with at least 85% identity to SEQ use said protein to make a wheat stripe tolerant transgenic plant. 
The specification’s lack of teachings with regard to the structure-function relationship for the Rps6 is consistent with the state of the art.  Rps6 appears to have been mapped and isolated for the first time by Dawson et al (Theor. Appl. Genet (2016) 129:831-843), co-authored by the instant inventors.  While Dawsom et al were able to successfully map Rps6 to the 7H chromosome of barley, there is no characterization, either in that article or in the prior art, of the structures within the Rps6 protein that are or are not responsible for the tolerance to the wheat stripe rust pathogen.  The authors acknowledge that “Future work on the cloning of Rsp6 will establish the genetic basis for resistance and contribution to host and nonhost resistance” (paragraph spanning pg. 832 and 833).  Without the work mentioned in said post-filing article, one of ordinary skill in the art would not be able to predictably identify which of the nucleic acid and amino acid sequences encompassed by the claims are capable of conferring wheat stripe rust tolerance and which are not.  Yet the specification fails to supply said teaching. 

Conclusion
9.	No claims are allowed. 
10.	A transgenic plant or seed comprising a nucleic acid having at least 85% sequence identity to SEQ ID NO: 1 or 2, or encoding a protein having at least 85% identity to SEQ ID NO: 3, appear to be free of the prior art.  The closest prior art is UniProt Accession Number M8C858 (integrated into UniProt on May 29, 2013), which teaches a protein having 61.8 sequence identity to SEQ ID NO: 3 (see Sequence Search Results for SEQ ID NO: 3 against the UniProt Database). 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662